Citation Nr: 1527778	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Munroe Regional Medical Center on April 5, 2013.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 administrative decision letter by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida (VAMC)

In April 2014, the Veteran raised a claim for diabetes retinopathy as a separately rated disability secondary to his service connected diabetes mellitus.  This issue has been raised by the record in an April 2014 statement, but has not been adjudicated by the appropriate Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Service connection is in effect for pancydermo-periotosis, currently rated at 60 percent, diabetes mellitus, currently rated at 20 percent, and sinusitis, currently rated as noncompensable, and since March 1992, the Veteran has been totally disabled based in the individual unemployability resulting from his service connected disability of pancydermo-periotosis.  

2.  On April 5, 2013, the Veteran sought emergency room treatment at the Munroe Regional Medical Center for excruciating abdominal pain, and profuse bleeding from his rectum.

3.  Resolving all doubt in favor of the Veteran, a reasonably prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

4.  Resolving all doubt in favor of the Veteran, a VA medical facility with an emergency room department was not feasibly available to the Veteran, and attempts to use it beforehand would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Munroe Regional Medical Center on April 5, 2013, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.5, 17.120, 17.126, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In addition, the provisions of Chapter 17 of 30 U.S.C., and 38 C.F.R. Section 17, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-133 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses

As the issue of medical reimbursement is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim is not necessary.  

Factual Background

In a rating decision in January 1998, the RO granted the Veteran a total disability rating for compensation based on individual unemployability (TDIU) with an effective date of March 7, 1992.  The Veteran's service-connected disabilities are pancydermo-periotosis, rated at 60 percent, diabetes mellitus, rated at 20 percent, and sinusitis, rated as noncompensable.  

On the morning of April 5, 2013, the Veteran received treatment at the VAMC in Gainesville, Florida consisting of a steroid injection for sacroiliitis.  He had no other apparent complaints at that time.

Later that day, at 4:14 p. m., the Veteran went to the emergency room of the Munroe Regional Medical Center (Munroe).  In a statement to VA, the Veteran stated he was in excruciating pain and bleeding profusely from his rectum.  The pain was so bad, the Veteran could not sit in the car or in the emergency room, where he was seen within minutes.  It was noted in the associated treatment records that he ambulated without difficulty, that his problems started two days prior, and that he noticed streaks of red blood with his bowel movement.  He was diagnosed with chronic constipation.  After he was given an enema, the Veteran had a bowel movement and felt much better.  He was subsequently discharged about an hour and half after he arrived.  The discharge instructions advised the Veteran to seek immediate medical care if he noticed bright red blood in his stools or suffered abdominal pain.

The Veteran is asking for reimbursement for the care he received on April 5, 2013 at Munroe.  In his notice of disagreement, he stated that he chose to go to Munroe because the closest VA clinic was closed and there was no emergency department there.  He also stated that due to the bleeding, he felt he could not travel to Gainesville.  According to the Veteran, this was the first time he had ever used a private emergency room and otherwise and had always relied upon the VA health system for care.

In May 2013, the Gainesville VA denied the claim, asserting that a physician had reviewed the medical records and determined that the Veteran's situation was a nonemergency and VA facilities were feasibly available.

In review of the claims file, the Board notes that the Veteran has sought treatment at VA over the years at least since August 1991.  The available medical records indicate no history of chronic constipation and no history of blood or mucus in bowel movements.  In most instances, when noted, the Veteran denied any complaints or history with his lower gastrointestinal system, including constipation or blood in his stool.  In the year leading up to the events of April 5, 2013, the Veteran denied any abdominal pain, changes in his bowel habits, or blood in his stool.  This included a visit to VAMC in March 2013, the month before he sought care from Munroe.  

Analysis

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions.  38 U.S.C.A. §§ 1725, 1728 (West 2002).  Under 38 U.S.C.A. § 1728, VA may provide payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA for emergency treatment of service connected or related disabilities.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120-17.132.  In contrast, under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act (Act), payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

It appears the VAMC denied the Veteran's claim under 38 U.S.C.A. § 1725.  The Board has determined, however, that the Veteran's claim may be decided under 38 U.S.C.A. § 1728.  

Section 1728 (a) provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

The Veteran has been granted TDIU and therefore, the requirement of a total disability that is permanent in nature to warrant consideration under the provisions of § 1728 is met.  The remaining questions are whether the care at Munroe was provided in a medical emergency, whether a VA or other Federal facility was feasibly available, and whether any attempt to use such a facility would not have been reasonable, sound, wise, or practical.

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  The Board also notes that 38 C.F.R. § 17.1002 (b), one of the regulations implementing 38 U.S.C.A. § 1725, defines emergency services. Although 38 C.F.R. § 17.1002(b) certainly is not a binding definition when considering reimbursement under 38 C.F.R. § 17.120 (implementing § 1728), it provides a useful frame of reference.

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  The term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the Veteran can be transferred safely to a VA or other Federal facility, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

It is emphasized that this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 38 C.F.R. § 17.1002(b); see also Hennessey, supra. 

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Swinney, 23 Vet. App at 265-66.

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53. 

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

As a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Thus, the Veteran is competent to report symptoms such as pain, and bleeding and the symptom severity.  The Board finds the Veteran competent and credible to report his symptoms and their level of severity that caused him to seek medical treatment on April 5, 2013.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) (the Board has been charged with the duty to assess the credibility and weight given to evidence).  

Further, the Board finds that the Veteran's acute symptoms, severe pain and bleeding, were severe enough that a prudent layperson who possesses an average knowledge of health and medicine would seek immediate medical attention because he would not expect that he could wait or delay seeking treatment or it would be hazardous to his health or life.  Moreover, there is objective evidence that confirms the Veteran's decision to seek immediate care was a prudent one.  The discharge instructions from Munroe establish that immediate medical attention should be sought if bright red blood and/or abdominal or rectal pain accompany constipation. 

The Board also assigns considerable weight to the Veteran's past medical history regarding his symptoms.  That history indicated before April 5, 2013, the Veteran had no or little history of constipation or abdominal pain.  He never had a history of blood in his stool.  The prior medical evidence suggests that he did not suffer constipation problems frequently or severe enough to require treatment.  When suffering from excruciating abdominal pain and blood in his stools on April 5, 2013, the closest VAMC was closed.  Based on his prior history, these symptoms and their severity were new, different than anything he apparently experienced in the past, and he could not wait to see if the symptoms resolved as they had in the past or to seek treatment the next day.  Further, nothing in the record indicates that at the time the Veteran, a lay person, realized his problem was constipation as opposed to something more serious.  

The Board recognizes the VAMC relied upon the fact that he sought treatment earlier in the day and made no mention of abdominal or gastrointestinal problems at that time.  That observation does not preclude the subsequent onset of the serious symptoms long after he left VAMC and returned home.  Stated another way, he could have felt relatively fine at the time he was at VAMC, gone home, and then suddenly developed the intense pain and bleed that caused him to seek treatment at Munroe.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran experienced a sudden, unexpected occurrence or set of circumstances demanding immediate action and a prudent layperson would have believed that delay in seeking immediate emergency care would have been hazardous to life or health.  Thus, the first requirement of § 1728 is met.

The Board recognizes that § 1728 requires that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  A VA facility may be considered as not feasibly available when the urgency of the Veteran's medical condition, the relative distance of the travel involved, or the nature of the treatment required, makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53; see also Cotton v. Brown, 7 Vet. App. 325 (1995).

In this instance, the VAMC stated it had a medical provider review the records who determined that VA facilities were feasible and available to provide care.  The report of the medical provider has not been associated with the records and the Board therefore cannot evaluate how the provider reached his or her conclusion.  On the other hand, the Veteran stated that the closest VA facility was closed at the time he determined he needed medical care, that facility did not have an open emergency department, and he could not safely travel to Gainesville without placing his health into further and more serious jeopardy.  Although no evidence appears in the record, internet sources indicate Gainesville, Florida VAMC, the next closest facility, is approximately 45 miles away from the Veteran's residence.  Given the Veteran's pain level and bleeding, the Board finds that a reasonably prudent layperson would find the closest open VA facility too far to travel before receiving treatment.  Absent further evidence from the provider that a closer open VA facility was available, or other evidence that the delay caused by travel would have been practical or reasonable, the Board assigns little probative weight to the VA provider's conclusion that a VA facility was feasibly available.  The Board also can only conclude the VA provider relied on his medical knowledge and hindsight as to the actual condition causing the Veteran to seek treatment, instead of evaluating the symptoms from a prudent layperson's perspective at the time the Veteran sought emergency care.  Under these circumstances, and resolving all doubt in favor of the Veteran, the Board finds that the urgent nature of the symptoms required by the Veteran, namely, what has been reported as severe pain and bleeding, made it necessary or advisable for the Veteran to use non-VA facilities.

Given the foregoing, the Board finds that that payment or reimbursement of emergency treatment rendered at the Munroe Regional Medical Center on April 15, 2013, is warranted.  Therefore, the claim is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility, Munroe Regional Medical Center, on April 5, 2013 is granted.





____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


